           Case 6:21-mj-00028-KNM Document 1 Filed 01/19/21 Page 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court
                                                            for the
                                                   District of Columbia

                 United States of A erica                      )      6:21-MJ-00028-KNM
                               v.                              )
                                                               ) Case No.
                 ALEX KIRK HARKRIDER
                                                               )
                                                               )
                                                               )
                                                               )
                          Defenda t(s)

                                            CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of January 6, 2021 in the county of in the
                       District of Columbia , the defendant(s) violated:

            Code Section Offense Description
18 U.S.C. §§ 1752(a),1752(b)(1)(A) Conspiracy and Unlawful Entry with Dangerous Weapon;
40 U.S.C. §§ 5104(e)(2), 5104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds;
(D) and (G)
18 U.S.C. § 2(a) Aiding and Abetting




         This criminal complaint is based on these facts:

See attached affidavit.




             Continued on the attached sheet.



                                                                                        Complainant s signature

                                                                            MICHAEL D. BROWN, Special Agent, FBI
                                                                                         P inted name and title


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).                                                       2021.01.17
Date: 01/17/2021                                                                                     22:42:16-OS'OO'
                                                                                             Judge s signature

City and state: WASHINGTON, D.C.                                                Zia M. Faruqui, U.S. Magistrate Judge
                                                                                         Printed name and title
